 tIn the Matter of BELL AND HOWELL COMPANYandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, LOCAL 1114, C. I. O.Case No. R-5130-Decided April 23, 19.43Mr. Albert J. Smith,of Chicago, Ill., .for the Company.Messrs. Louis TorreandEverard C. Hall,both of Chicago, Ill.,for the Union.Mr. David V. Easton,of counsel to'the Board.DECISION-ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOUpon petition duly filed by-United Electrical, Radio & MachineWorkers of America, Local 1114, C. I. 0., herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Bell and Howell Company, Rock-well plant, Chicago, Illinois, herein called the Company; the National'Labor Relations Board provided for an appropriate hearing upon duenotice before Robert E. Dickman, Trial Examiner.Said hearing washeld at Chicago, Illinois, on April 7, 1943.The Company and theUnion appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues. , The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBell and Howell Company, an Illinois corporation, operates twoplants in Chicago, Illinois, and a service plant in Hollywood, Cali-fornia.The Company is engaged in the manufacture of photo-graphic and fire control equipment and other war materials.We areconcerned in the instant proceeding with the Company's plant at NorthRockwell- Street, Chicago, Illinois.The Company purchases an-nually for its Rockwell plant raw materials which are valued in49 N. L. R. B., No. 6.142I BELL AND HOWELL COMPANY43excess of $100,000, of which more than 50 percent is shipped to theRockwell plant from points outside the State of Illinois.The annualsales of the Rockwell plant are valued in excess of $200,000, of whichmore than 50 percent is shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II. THE-ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local 1114,1is a labor organization affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive bar-gaining representative until it has been certified by the Board.A statement of the Regional Director, introduced into evidenceat the hearing, indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (e) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all employees of the Rockwell plant, exclud-ing executives, foremen, assistant foremen, office employees, all em-ployees in the plant engineering, tool designing, guards, and timestandards departments, watchmen in the building maintenance de-partment, clerks and junior clerks in the tool 'room department, andexpediters and clerks in the routing and scheduling department, con-stitute an appropriate unit.The Company does not object to theforegoing inclusions and exclusions.However, the Union contendsthat apprentices should be included within this unit, whereas theCompany asserts that apprentices should be excluded from the unit.Apprentices at the Rockwell plant are indentured by individual con-tract and at a specific graduated rate; all are under the supervision ofthe personnel director who acts as a counsellor to them.However,during the training period the apprentices remain in each departmentfor a period of 2 or 3 months where they are under the supervision ofthe foremen of the department, who make reports to the personnel di-1The Regional Director reported that the Union submitted 162 designation cards bearingapparently genuine original signatures,of which 131 bore names appearing on the Com-pany's pay roll of March 8, 1943.This pay roll contained 405 persons within theappropriate unit. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDrector with regard to their work.The departmental foremen haveno right to hire or discharge apprentices nor have the assistant fore-men the right, to recommend their hire or discharge.The apprenticesspend little, if any, time at occupations excluded by the above-men-tioned agreement of the parties.Although the Company contendsthat these employees are future supervisory material, the'record dis-closes that they do work in production departments, are governed bythe general rules applicable to.other employees, and enjoy the same,privileges as are extended to other employees.Upon the entire recordwe are of the opinion that, although the Company's apprentices mayultimately graduate into jobs excluded from the unit, there is nothingin their work during their apprenticeship which so differentiates themfrom the other workers as to require their exclusion. In accordancewith our usual practice, we shall include the apprentices within theunit?In accordance with the above, we find that all employees of theRockwell plant of the-Company, including apprentices, but excludingexecutives, foremen, assistant foremen, office employees, all employeesin the plant engineering, tool designing, guards, and time standardsdepartments, watchmen in the building maintenance department,clerks and junior clerks in the tool room department, and expeditersand clerks in the routing and scheduling department, constitute a unitappropriate for the purposes of collective bargaining within the,,meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which,has arisen be resolved by an election by secret ballot among the ent-ployees in the appropriate unit who were employed during the pay-roll. period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section'9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is hereby'DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bell and HowellCompany, Rockwell plant, Chicago, Illinois, an election by secret ballot2Matter of General Motors Corporation,AllisonDivisionandInternationalUnion,United Automobile,Aircraft&Agricultural ImplementWorkers of America, Local993,affiliatedwith C. I.0., 40 N. L. R. B. 1387,and casescited therein. BELL AND HOWELL COMPANY45shall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision-of the Regional Director for the Thirteenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byUnited Electrical, Radio & Machine Workers of America, Local 1114,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining.